Citation Nr: 9905813	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service-connection for thrombophlebitis as 
secondary to the service connected residuals of injuries to 
the left and right knees, with arthritis.

2.  Entitlement to service-connection for arthritis of the 
feet, as secondary to the service-connected residuals of 
injuries to the left and right knees, with arthritis.

3.  Entitlement to an increased evaluation for the residuals 
of injury to the left knee, with arthritis, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of injury to the right knee, with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from an August 1995 rating decision 
in which service connection was denied for thrombophlebitis 
and for arthritis of the feet, both claimed as secondary to 
the service connected residuals of injuries to the left and 
right knees, and from a September 1994 rating decision in 
which increased ratings for residuals of injuries to the left 
and right knee, with arthritis, were denied.  By a rating 
decision in October 1997, the disability evaluation for each 
knee was increased from 10 percent to 20 percent, effective 
from May 23, 1994.  The issues of the veteran's entitlement 
to increased ratings for his service-connected knee 
disabilities remain before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The issues of entitlement to increased ratings for the knee 
disabilities and to service-connection for thrombophlebitis 
as secondary to the service connected residuals of injuries 
to the left and right knees, with arthritis, are remanded, as 
discussed below.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his service-connected left and right knee 
disabilities and his currently manifested arthritis of the 
feet.


CONCLUSION OF LAW

The claim for service-connection for arthritis of the feet, 
secondary to service-connected residuals of injuries to the 
left and right knee, with arthritis, is not well-grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident that occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection is in effect for residuals of right and 
left knee injuries with arthritis, and for a scar on the 
right side of the chin.  Concerning the knee injuries, the 
service medical records show that the veteran injured his 
left knee in an accident in October 1965 and, thereafter, 
complained of and received treatment for left knee pain and a 
bruise or hematoma of the right shin.  Notations in October 
1965 indicate that he had been thrown out of a truck.  
Service medical records also show that he re-injured his left 
knee in November 1965 and May 1966.  In addition, an undated 
radiographic report documents injury to the veteran's left 
foot and right shin, referencing a jeep accident, but finding 
no significant abnormalities.  The veteran's report of 
medical examination at separation, dated in September 1966, 
reveals a diagnosis of possible bipartite patella with boney 
excrescence, but does not identify whether this refers to the 
left or right knee.  A consultation sheet dated in the same 
month evidences a provisional diagnosis of ligamentous 
sprain, referencing an injury to the left knee with 
persistent pain.  The record also contains a statement, dated 
in March 1991, by a member of the veteran's unit who was 
present at the time the injuries in question occurred.  He 
stated that the veteran was thrown from the truck bed, over 
the hood and onto the ground in front of the truck.  He 
remembered that the veteran complained that his legs and 
knees hurt, that he was treated first at an Army hospital in 
Nha Trang, then at an Air Force hospital in Cam Rahn Bay, and 
that he was placed on light duty and used crutches to walk 
for a period of time after the accident.

The Board notes that the veteran has presented-and the RO 
has framed-the issues as ones for service-connection 
secondary to the service-connected residuals of the injuries 
to his left and right knees, with arthritis.  The essence of 
the veteran's claims is that he has current arthritis of the 
feet - and thrombophlebitis -- as a result of injuries 
sustained at the time of the truck accident in service, not 
necessarily that there is a causal link between the service-
connected knee injuries and the claimed disabilities.  

In support of his claim, the veteran has provided competent 
medical evidence demonstrating that he currently suffers from 
arthritis of the feet, which has been described as 
degenerative arthritis of the feet.  In addition, the 
evidentiary record demonstrates that the veteran is service-
connected for left and right knee disabilities, both of which 
derive from injuries that occurred while he was on active 
duty.  However, he has not proffered any competent medical 
evidence that his current arthritis of the feet is 
proximately the result of these inservice injuries.

The evidentiary record reveals that arthritis of the feet was 
first diagnosed in November 1990, which is more than 20 years 
after his discharge from active service.  The record does not 
contain evidence of any complaints of or treatment for 
arthritis of the feet before this time.  Furthermore, the 
evidentiary record is bereft of any medical evidence or 
medical opinion as to the etiology of the veteran's currently 
manifested arthritis of the feet.  The Board also observes 
that the service medical records reveal no diagnoses of 
arthritis of the feet either in service or within the one 
year presumptive period allowed under 38 C.F.R. § 3.307, 
3.309 (1998).  

The veteran has presented his own statements regarding the 
cause of his arthritis of the feet.  However, the record does 
not show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his arthritis of the feet, or its 
etiologic relationship to his service-connected left and 
right knee disabilities.  Consequently, his statements do not 
constitute competent medical evidence for the purposes of 
showing a nexus between a current disability and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
current arthritis of the feet and his service-connected left 
and right knee disabilities, his claims for service 
connection for arthritis of the feet, secondary to his 
service-connected residuals of injuries to his left and right 
knee, with arthritis, is not well-grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statement of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to make his claim well-grounded.  Unlike the situation in 
Robinette, the veteran has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  


ORDER

The veteran's claim for entitlement to service connection for 
arthritis of the feet, as secondary to his service-connected 
residuals of injuries to the left and right knee, with 
arthritis, is denied.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed concerning the remaining issues on appeal.

First, the Board notes that the RO transferred the claims 
folder to the Board in March 1998.  Shortly before the file 
was transferred, the RO received a medical statement, dated 
March 10, 1998, and concerning the veteran's 
thrombophlebitis, from the veteran.  The RO forwarded this 
evidence to the Board for association with the claims folder, 
as required by 38 C.F.R. § 19.37(b).  Under 38 C.F.R. 
§ 20.1304(c), such evidence must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived or unless the 
Board determines that the benefit sought on appeal may be 
granted without such referral.  

Second, as noted by the veteran's representative, an opinion 
by the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; see 
also VAOPGCPREC 9-98.  The RO most recently rated the 
veteran's knee disabilities in October 1997; it is not clear 
whether the RO considered whether the veteran is entitled to 
additional, separate disability ratings for his service-
connected knee disabilities.  The medical evidence of record 
reveals that the veteran has been diagnosed and treated for 
torn medial and lateral meniscus in his left and right knees, 
with bilateral tri-compartment chondromalacia and extensive 
synovitis, for which he underwent arthroscopic left and right 
medial and lateral meniscectomies, bilateral extensive tri-
compartment chondroplasties, and bilateral synovectomies in 
February 1994.  In March 1994, the medical evidence of record 
shows his treating physician opined that the chondromalacia 
will increase and that the veteran will require bilateral 
knee joint replacements.  In November 1996, findings of 
limitation of knee joint motion, bilaterally, and right 
lateral collateral limit laxity were noted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain legible copies 
of all medical records of treatment 
accorded the veteran for his service-
connected right and left knee 
disabilities since 1994.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
make specific attempts to obtain legible 
copies of medical records for treatment 
accorded the veteran at the VA Medical 
Center (MC) Nashville, Tennessee; 
Centennial Medical Center and Nashville 
Orthopaedic Clinic, in Nashville, 
Tennessee; West Wilson Family Practice, 
in Mt. Juliet, Tennessee; and by Wesley 
L. Coker, M.D., of Nashville, Tennessee, 
and Cameron Shearer, M.D., of Mt. Juliet, 
Tennessee.

2.  The RO should re-evaluate the 
veteran's left and right knee 
disabilities, including consideration of 
whether the manifestations of the 
veteran's service-connected left and 
right knee disabilities warrant 
evaluation under separate diagnostic 
codes, under Esteban and VAOPGCPREC 23-
97.  Any additional development deemed 
necessary by the RO, including 
examination, should be accomplished.  

3.  The RO should consider the claim for 
service connection for thrombophlebitis 
in light of the additional medical 
evidence that the RO forwarded to the 
Board, and any additional evidence 
received since the last supplemental 
statement of the case, including the 
November 1998 VA medical opinion.  Any 
additional development deemed necessary 
by the RO, including examination, should 
be accomplished. 

4.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  If an examination is scheduled, the 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


